UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1370



In Re:   STUART HILL; In Re:    VICKI HILL,

                                                              Debtors.



STUART HILL; VICKI HILL,

                                              Plaintiffs - Appellants,

           versus


STATE   OF    MARYLAND,     (O.A.G.)    Consumer
Protection Division,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-692-CCB, AP-99-5579-JS)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Stuart Hill, Vicki Hill, Appellants Pro Se. Philip David Ziperman,
Assistant Attorney General, Steven M. Sakamoto-Wengel, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Stuart Hill and Vicki Hill appeal from the district court’s

order affirming the bankruptcy court’s orders finding that the

claim    of   the   Maryland   Consumer   Protection   Division    is

nondischargeable and dismissing the Hills’ counterclaims.         Our

review of the record and the opinions below discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   In re: Hill, No. CA-01-692-CCB (D. Md. Feb. 12, 2002).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED



                                  2